Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ruben Larota-Florez and Carmen Rosa Cordova-Pena appeal the district court’s order granting Defendants’ summary judgment motion on their state law claims for declaratory judgment and quiet title. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Larota-Florez v. Goldman Sachs Mortg. Co., 719 F.Supp.2d 636 (E.D.Va.2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.